Citation Nr: 0908735	
Decision Date: 03/09/09    Archive Date: 03/17/09	

DOCKET NO.  03-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from December 1942 to 
March 1946.  He served on inactive duty thereafter commencing 
in November 1948 until separated from service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  This claim had been 
denied in past final rating decisions, and the RO considered 
evidence submitted new and material to reopen.  In May 2007, 
the Board confirmed that new and material evidence had been 
submitted to reopen, and remanded the appeal for additional 
evidentiary development.  That development was completed, the 
RO continued earlier denials, and the case is now again 
before the Board for appellate review.  As previously noted, 
this case was previously granted an advance upon the Board's 
docket.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The preponderance of the competent and objective evidence 
on file is against the Veteran's claim that he sustained an 
injury to his low back during active military service or any 
subsequent inactive duty training, and the only competent 
medical opinion on file is against the Veteran's claim.




CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154, 101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and Regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in July 2001, 
prior to the issuance of the March 2002 rating decision now 
on appeal.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  It is certainly clear from the record during the 
lengthy pendency of this appeal that the Veteran has certain 
actual knowledge of the evidence necessary to substantiate 
his claim, which in this case would be evidence showing that 
chronic low back disease with multiple surgeries is all 
causally related to a discrete or identifiable injury or 
disease during military service.  The Veteran has 
demonstrated his actual knowledge of the evidence necessary 
to substantiate his claim through the submission of multiple 
written statements and in testimony at a hearing before the 
undersigned.  

All known available evidence has been collected for review, 
including the service treatment and personnel records, post-
service private and VA treatment records, and the Veteran has 
most recently been provided a VA examination with record 
review and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known relevant evidence has been 
collected and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Another procedural matter warrants discussion at this time.  
In it's May 2007 remand the Board requested the RO to prepare 
a request for the United States Army and Joint Services 
Records Research Center to verify the Veteran's reports of a 
collision at sea between the ship upon which he served and an 
enemy submarine.  The RO subsequently reported that a search 
was conducted and that a reply was received verifying 
numerous attacks of enemy submarines, but no verification of 
the claimed collision.  The representative aptly pointed out 
and the Board confirms that neither the request for this 
search for records nor any reply from the appropriate office 
is included in the claims folder.  Ordinarily, this might 
constitute a violation of Stegall v. West, 11 Vet. App. 268 
(1998), regarding procedural due process with respect to 
development requested in Board remand actions.  However, in 
rather short order, a simple on-line research clearly 
confirmed that the US Coast Guard (USCG) Cutter Campbell, 
while conducting combat operations against German submarines 
in the Atlantic Ocean, did collide with a German submarine in 
February 1943, resulting in damage to the Campbell.  
Accordingly, the Board concedes that this incident took place 
as the Veteran has alleged.  There could be no useful purpose 
in remanding the appeal yet again for an attempt at 
verification of that which the Board has already verified and 
concedes.  An additional attempt to obtain any and all 
additional records relevant to the Veteran's claim, and the 
referral of the Veteran and his claims folder for a VA 
examination as requested in the remand were completed in 
full.  Accordingly all development requested on remand has 
been completed to the extent possible.  See Stegall, supra.

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which is shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, discrete and identifiable injuries incurred 
during any period of active duty for training (ACTDUTRA) or 
inactive duty for training (INACTDUTRA) may also be service 
connected as incurred during active military duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In the case of any Veteran who engaged in combat with the 
enemy in the active service of the US military during a 
period of war, VA will accept as sufficient proof of service 
connection of any injury alleged to have been incurred or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact there is no official record of such 
incurrence.  38 U.S.C.A. § 1154(b).

Analysis:  The Veteran filed his initial claim for service 
connection for low back disability in 1982, some 36 years 
after he was separated from active military duty.  At that 
time, he argued that his back had been injured during active 
military duty in a fall from a high bunk bed.  That claim was 
later denied by the RO as a preponderance of the evidence was 
against a finding of any identifiable acute injury to the 
lumbar spine during military service.  The Veteran was 
notified and did not appeal, and that decision became final.

The Veteran later filed an application to reopen his claim 
for service connection for low back disability in 2001 which 
has resulted in the current appeal.  As noted above, new and 
material evidence sufficient to reopen was submitted and 
additional development was conducted in an effort to obtain 
all relevant evidence which might be outstanding.  This has 
been completed.

During the pendency of the current appeal, the Veteran has 
principally argued that his low back was injured during 
combat operations aboard the USS Campbell.  He has related 
that the Coast Guard cutter on which he served participated 
in multiple combat operations against German submarines 
during World War II, that in February 1943 the Campbell 
struck a German submarine which resulted in significant 
damage to the Campbell.  He has argued that significant depth 
charging against German submarines resulted in sufficient 
shock, along with the collision at sea, to result in his low 
back injury during such combat operations.  He has also 
argued, in the alternative, that his back was injured when he 
was pulled from or fell from a high bunk bed during active 
military service later in or around November 1944.  Several 
lay statements were submitted in support, two of which only 
corroborated current low back disability which is not in 
dispute.  Two additional lay statements purport to 
substantiate the affiants knowledge that the Veteran was 
injured during active military service and had chronic low 
back pain from that time forward, consistent with the 
Veteran's own arguments.  

There are actually a significant quantity of service 
treatment records on file and careful review of the service 
treatment and personnel records does not indicate that these 
records are incomplete.  An enlistment examination in October 
1942 revealed no lumbar spine disability.  These records also 
include a detailed physical examination conducted in July 
1945, for the purpose of determining whether the Veteran was 
physically qualified for deep sea diving training, and this 
examination report found the Veteran's low back to be normal, 
nor did the examination include any complaints by the Veteran 
of low back symptoms.  There are records during the period of 
the Veteran's active military service where he actually 
sought treatment while ashore for physical problems on 
several occasions in 1943 and 1944 for such things as a 
paralysis of the left diaphragm, right forearm cellulitis, 
probably due to an insect bite, dental carries, and 
constipation.  There are also on file a significant amount of 
personnel records documenting that the Veteran was sent on 
temporary duty (TDY) on numerous occasions in 1945 and 1946 
with travel to Puerto Rico, Boston and Norfolk, Virginia.  In 
December 1944, he was admitted inpatient for a period of 
seven days' treatment for matters unrelated to his low back, 
but no record of this inpatient treatment includes any 
complaints or findings with respect to his low back.  The 
Veteran was again physically examined at the time of formal 
separation from active duty in March 1946, and again the 
spine and extremities were noted to be entirely normal, and 
there were no complaints of chronic low back pain noted or 
discussed.  The Veteran was separated from active military 
duty in 1946 upon completion of an ordinary enlistment, not 
for any medical reasons.  The service treatment records from 
the Veteran's period of active military service contain no 
entries noting any complaints, findings, treatment or 
diagnosis for any acute identifiable low back injury or 
chronic low back symptoms at any time.  

The Veteran is shown to have subsequently enlisted for a 
period in the US Navy Reserve commencing in November 1948, to 
be completed in August 1953.  In this regard, it is 
noteworthy that the RO specifically noted in 1983 that a 
search for ACTDUTRA AND INACTDUTRA records from the National 
Personnel Records Center (NPRC) at that time revealed no 
active or inactive duty training for the Veteran during this 
period.  Service personnel records from this time also note 
that the Veteran was counseled regarding failing to show up 
for required drills.  

The Veteran was physically examined in November 1948 for the 
purpose of commencing his inactive Reserve Naval enlistment.  
Again, the spine and extremities were noted to be entirely 
normal.  There is certainly no evidence on file nor any 
particular argument from the Veteran that he sustained any 
injuries to his low back while serving on any period of 
ACTDUTRA OR INACTDUTRA in the Naval Reserve following his 
separation from active military service in March 1946.  

The original private treatment records from June 1949 
documenting the Veteran's initial lumbar laminectomy surgery 
specifically states that "in the past year" the Veteran had 
had occasional episodes of low back pain, though they did not 
prevent him from working.  In the "past six weeks" there had 
been steady pain in the low back with radiculopathy to the 
right leg.  The Veteran was first diagnosed for a ruptured 
intervertebral disc in June 1949.  Additional records from 
June 1949 note that the Veteran provided a fairly constant 
history of back pain "over a period of about a year."  These 
records also specifically document that he had "no memory of 
any injury to mark onset."  He underwent surgery for repair 
of a ruptured intervertebral disc at right L5, three years 
and three months after separation from active service. 

In December 1950, the Veteran was examined by service 
physicians and first found not physically qualified for 
active duty.  At this point, the Veteran was postoperative 
for lumbar laminectomy, and it was noted that he had begun 
having low back symptoms approximately one year prior to 
surgery.  It appears there was an attempt at this time in 
December 1950 to recall the Veteran to active duty for the 
Korean Conflict, but he was found unfit for active service 
due to postoperative low back disability.

Medical records reveal that following the Veteran's initial 
June 1949 lumbar laminectomy, he continued to have chronic 
low back symptoms, and he underwent a second surgical 
laminectomy procedure in 1954.  The records reveal that the 
Veteran has had chronic low back symptoms, postoperatively, 
which have likely increased over the ensuing decades.  

In November 2007, pursuant to the Board's remand, the Veteran 
was provided a VA examination.  His entire clinical record 
and claims folder was made available to the medical doctor 
for review in conjunction with the examination.  The doctor 
wrote that he reviewed the clinical records, including the 
service treatment records which revealed no record of medical 
attention for any chronic back problems while he was on 
active duty during World War II.  There was documentation of 
complaints in 1950 which consistently included the Veteran's 
comments that he had had chronic pain for about one year.  
The physician could find no objective evidence relating low 
back symptoms to any particular incident during military 
service.  In addition to conducting and reporting the results 
of a current examination of the lumbar spine with X-ray 
studies, the VA doctor wrote that there was simply no 
evidence in the service treatment records of any injury 
occurring while on active duty.  Based upon his review of the 
objective clinical record, the VA doctor concluded that it 
was less than likely that current low back disability was 
attributable to any injury during active military service.

The Board concurs with the findings of the VA doctor in this 
case, and finds that a clear preponderance of the objective 
medical evidence on file is against the Veteran's claim for 
service connection for low back disability.  There are simply 
no complaints, findings, treatment or diagnosis for any acute 
low back injury or identifiable low back pathology at any 
time during military service.  Indeed, subsequent to the 
Veteran's report of combat service aboard ship during World 
War II (when he was clearly aboard ship at the time of a 
collision with a German submarine in February 1943), and 
subsequent to the report of being pulled from or falling from 
a bunk bed in late 1944, the Veteran was objectively provided 
a detailed physical examination for the purpose of 
qualification for deep sea diving, and at that time he made 
no report of any previous injuries and the spine and the 
extremities, bones, joints, and muscles were found to be 
entirely normal.  The same is true for subsequent military 
examination for separation from military service in 1946.  

The Veteran was for purpose of admittance to Reserve service 
with the US Navy again physically examined in November 1948, 
at which time he again made no complaints with respect to his 
low back, and examination was entirely normal for the spine 
and extremities.  Original and contemporaneous treatment 
records from the Veteran's initial treatment for low back 
problems in June 1949 specifically included statements of the 
Veteran indicating that he had begun having low back problems 
approximately one year earlier (i.e., June 1948, still 2 
years and 2 months after service separation) and these 
records also include the Veteran's statement of having no 
memory of any particular incident or injury resulting in 
these low back symptoms.  The Board finds that 
contemporaneous statements made by the Veteran in 1949 are 
much more probative than comments made decades later in 
pursuing a claim for VA disability compensation.

The Board certainly acknowledges that the Veteran served in 
combat with the enemy during World War II, and it is well 
documented that he and his ship were involved in prosecuting 
a war in the North Atlantic against German submarines.  It is 
clear that the Veteran's ship was involved in depth charging 
submarines and in February 1943 actually collided with a 
submarine, although official records of that collision note 
that the Veteran's ship struck the submarine a glancing blow 
and that the submarines bow planes pierced the hull of the 
Veteran's ship.  As noted above, the Board certainly concedes 
this collision at sea while the Veteran was aboard ship.  The 
Board also certainly concedes the Veteran served in combat 
with the enemy.  

However, the Board does not find the provisions of 
38 U.S.C.A. § 1154(b) to be dispositive in this case.  That 
law provides that combat Veterans may attempt to prove causal 
connection of incidents to combat service by lay statements 
or other evidence of service incurrence in the absence of 
direct objective medical or other records of such incurrence.  
In this case, however, it is clear that the Veteran's 
complete medical and personnel records from service are on 
file.  At no time during the pendency of the appeal, has the 
Veteran argued that he actually sought treatment for chronic 
low back pain during military service and that such records 
are missing from the file.  

As previously noted, subsequent to the Veteran's reports of 
the collision at sea with depth charging of enemy shipping in 
1943, and a fall from a bunk in late 1944, there are three 
separate complete physical examinations on file from 1945, 
1946, and 1948 which all show the Veteran to be entirely 
normal with no complaints or findings of any low back 
problems of any kind.  The Veteran's records are not 
incomplete and although every reasonable doubt is to be 
accorded Veterans with documented combat service, this case 
does not present a fact pattern involving reasonable doubt; a 
clear preponderance of the objective evidence on file is 
against the Veteran's claim.  

While the Veteran and two lay witnesses provided statements 
recalling a chronicity of symptoms many decades after the 
incidents in questions in the 1940's, neither the Veteran or 
the lay witnesses are shown to have the requisite medical 
expertise to provide a competent clinical opinion that a 
particular incident in 1943 or 1944 resulted in lumbar disc 
disease first identified and treated in June 1949.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
original objective medical records from service and from 
private hospital treatment consistently reveal no low back 
injury at any time during active military service, no low 
back injury during any specified period of active or inactive 
duty for training, and a one-year history of gradual onset of 
low back symptoms commencing in approximately June 1948, well 
over two years after the Veteran was separated from active 
military duty.  There is certainly no evidence of lumbar 
spine arthritis to a compensable degree within one year after 
the Veteran was separated from service.  

This claim was properly denied in 1982, 36 years after the 
veteran separated from active military service.  The claim 
was successfully reopened, and the veteran's account of a 
collision at sea was confirmed.  However, the preponderance 
of the objective evidence, and the only medical opinion on 
file, is against the claim.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


